Eollett, J.:
The injury to the plaintiff’s rights, if any, was the direct result of entering and leaving the wagon on her premises, — which was a, *282•single act, and for which the first judgment was an ample satisfaction, and is a complete bar to the subsequent actions. The cases wherein judgments have been recovered for subsequent damages •occasioned by trespasses, are those in which ■ the wrongs are continued and maintained by the defendant to the further actual injury of the plaintiff.
In this case, the defendant’s act was not productive of actual •damages to the plaintiff: only nominal damages are assessed by the judgments. The cases cited by the county judge, and relied upon by the plaintiff, lend no support to these judgments. In Holmes v. Wilson (10 A. & E., 503), the defendant erected and maintained buttresses on the plaintiff’s land for the support of the •defendant’s turnpike. In Bowyer v. Cook (4 C. B., 236), the defendant placed, and continued earth, stumps, and stakes in a ditch, .adjoining the plaintiff’s premises, causing water to flow upon them. .In both cases the defendant continued to maintain the cause of the •injury to the plaintiff’s land, which resulted in actual damages; and the plaintiff was entitled to recover. Such is the law of this State. (Mersereau v. Pearsall, 19 N. Y., 108; Plate v. New York Central R. R. Co., 37 Id., 472.) No case has been cited, and we •think none can be found, holding that a plaintiff may recover successive judgments where only nominal damages have been caused by a signal act of the defendant, which is in no wise continued.
These actions are without merit, and were not brought to redress real grievances. Since the wagon was left upon the plaintiff’s lot, nothing has been done by the defendant to keep it there. The ■defendant neither claims nor exercises any control over it or its lo•cation. IBs warrant having been satisfied, he has, as against the owner, no right to remove it. The license to Oliver Porter to occupy personally and with his property the premises of the plaintiff has not been revoked nor claimed to be. It is apparent that the -plaintiff and her husband sought to put this public officer between two fires by rendering him liable to suit by the wife if he failed to -.remove the wagon, or if he did, to a suit by the husband for removing it. The judgment of the County Court, reversing the judgment of the justice’s court in the action commenced January 22, *2831878, is reversed, and the judgment of the justice’s court is affirmed, with costs.
The judgment of the County Court and of the justice’s court in the action commenced January 24, 1878, are reversed, with costs.
The judgment of the County Court and of the justice’s' court in the action commenced January 26, 1878, are reversed, with costs.
The judgment of the County Court and of the' justice’s court in the action commenced January 29, 1878, are reversed, with -costs.
The judgment of the County Court and of the justice’s court in the action commenced February 4, 1878, are reversed, with ■costs.
Present — Learned, P. J., Bocees and Follett, JJ.
Ordered accordingly.-